Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 1 of 17 Page ID #:760




   1                       UNITED STATES DISTRICT COURT

   2                      CENTRAL DISTRICT OF CALIFORNIA

   3              HONORABLE ANDREW J. GUILFORD, JUDGE PRESIDING

   4    ARTHUR LEE ALFRED, II, ET      AL.,     )
                                                )
   5                                            )
                                                )
   6                             Plaintiffs,    )
                                                )
   7                                            )
                                                )
   8                Vs.                         )   No. LACV-18-08074-CBM
                                                )
   9                                            )
                                                )
 10     THE WALT DISNEY COMPANY, ET AL.,        )
                                                )
 11                                             )
                                                )
 12                              Defendants.    )
                                                )
 13     ________________________________        )

 14

 15

 16                    REPORTER'S TRANSCRIPT OF PROCEEDINGS

 17                                MOTION HEARING

 18                            LOS ANGELES, CALIFORNIA

 19                           MONDAY, FEBRUARY 19, 2019

 20

 21

 22                      MIRIAM V. BAIRD, CSR 11893, CCRA
                       OFFICIAL U.S. DISTRICT COURT REPORTER
 23                     411 WEST FOURTH STREET, SUITE 1-053
                            SANTA ANA, CALIFORNIA 92701
 24                              MVB11893@aol.com

 25



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 2 of 17 Page ID #:761




   1                            A P P E A R A N C E S

   2

   3    IN BEHALF OF THE PLAINTIFF,          AVERY HO YUAN TAM
        ARTHUR LEE ALFRED, ET AL.,:          LAW OFFICE OF JAMES TAM
   4                                         428 SOUTH ATLANTIC
                                             BOULEVARD
   5                                         SUITE 305
                                             MONTEREY PARK, CA 91754
   6
                                             ELIZABETH THOMAS
   7                                         1465 NORTH UNION BOULEVARD
                                             SUITE 101
   8                                         COLORADO SPRINGS, CO 80909

   9

 10

 11
        IN BEHALF OF THE DEFENDANT,          MUNGER TOLLES AND OLSON LLP
 12     THE WALT DISNEY COMPANY, ET          MELINDA E. LE MOINE
        AL.:                                 JORDAN SEGALL
 13                                          355 SOUTH GRAND AVENUE
                                             35TH FLOOR
 14                                          LOS ANGELES, CA 90071

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 3 of 17 Page ID #:762

                                                                              3


   1    SANTA ANA, CALIFORNIA; MONDAY, FEBRUARY 19, 2019; 1008

   2                                     ---

   3                 THE CLERK:    CV18-08074-CBM Arthur Lee Alfred, et

   4    al, vs. The Walt Disney Company, et al.

   5                 MS. LE MOINE:    Melinda LeMoine of Munger Tolles for

   6    defendant.

   7                 MR. TAM:    Avery Tam for plaintiff.

   8                 MR. SEGALL:    With me I have Jordan Segall from

   9    Munger Tolles, my colleague.

 10                  MS. THOMAS:    Elizabeth Thomas for the plaintiffs.

 11                  THE COURT:    This is Judge Marshall.    I'm

 12     participating remotely.      I didn't want to continue the

 13     matter.    So I'm not able to be in Los Angeles today, but I

 14     thought it important that we go forward with this hearing.

 15     The matter before the Court is defendant's motion to dismiss.

 16     I do have a few questions or want to give both sides an

 17     opportunity to address the motion.        The I have some tentative

 18     rulings.    Why don't I state the tentative first.        That may

 19     help the parties in terms of where you want to make your

 20     argument.

 21                  Defendants request the Court take judicial notice

 22     of certain items.       The Court grants that request as to

 23     Numbers 1 through 5 and 7.       The request is denied as to item

 24     six because -- because what I'm being asked to take judicial

 25     notice of is excerpts from the book Pirate of the Caribbean



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 4 of 17 Page ID #:763

                                                                              4


   1    from the Magic Kingdom to the Movie.        That book is not

   2    alleged in the complaint, or at least I don't see it.           So

   3    that might be something that plaintiffs' counsel may want to

   4    comment upon if you think it's there.

   5                 Other findings, so the Court can find as a matter

   6    of law that works are not substantially similar on a 12(b)(6)

   7    motion.    In this case, the tentative finding is to find that

   8    the works, as alleged in the complaint with which the Court

   9    is making the comparison, are not substantially similar as a

 10     matter of law under the extrinsic test.        One question is

 11     whether the Court grants this motion with or without

 12     prejudice.

 13                  Plaintiffs have asked that the Court give leave to

 14     amend.    So I'd like to have plaintiffs' counsel address what

 15     at this point based on what you know, what is it that you

 16     think you could further allege that will support a -- a leave

 17     to amend, and how does the complaint, as you alleged it, what

 18     else would you allege that is infringing on the screenplay

 19     without violating Rule 11?

 20                  So those are my tentative findings and the issues

 21     that I think will be helpful to have the parties address.

 22                  So plaintiffs' counsel, first.

 23                  MR. TAM:   Your Honor, could you repeat a portion of

 24     that tentative?     It was difficult to hear you.

 25                  THE COURT:   What part of the tentative?      The ruling



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 5 of 17 Page ID #:764

                                                                              5


   1    on the matters for which the Court has been asked to take

   2    judicial notice?

   3                MR. TAM:   On the 12(b)(6), Your Honor.

   4                THE COURT:    The 12(b)(6) is just that at this point

   5    the tentative is to find that the works as alleged in the

   6    complaint that the Court is comparing for purposes of this

   7    motion that the Court would find that they are not

   8    substantially similar as a matter of law.         So the inquiry

   9    that the Court is making is that -- if that is the Court's

 10     ultimate ruling, it appears that plaintiff is asking for

 11     leave to amend.

 12                 Based on what you know now, what could you add to

 13     this complaint that is not already there that would, in your

 14     opinion, support a different ruling?        Were you able to hear

 15     me?

 16                 MR. TAM:   Yes, Your Honor.

 17                 THE COURT:    Okay.   So leave to amend.     You're

 18     facing Rule 11.     So you have to have some basis for an

 19     amended complaint.     So what is it, without conducting

 20     discovery, that you feel that you could allege if the Court

 21     were to give you an opportunity to amend?

 22                 MS. THOMAS:    Your Honor, I believe that we could

 23     allege additional similarities if we were allowed the

 24     opportunity to amend --

 25                 THE COURT:    Like what -- just give me an example?



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 6 of 17 Page ID #:765

                                                                              6


   1                 MS. THOMAS:   Your Honor, we do have some other

   2    screenplays that were used that were not written by our

   3    client, but that were used and noted as original content for

   4    the films.    We can allege similarities and dissimilarities

   5    between the two.

   6                 THE COURT:    Those are not in the present complaint?

   7                 MS. THOMAS:   No, they are not, Your Honor.

   8                 THE COURT:    But you actually have access to them

   9    and could, in fact, amend by alleging some additional work?

 10                  MS. THOMAS:   Yes, Your Honor.

 11                  THE COURT:    Okay.   Anything else that you wish to

 12     put on the record in response to that inquiry?

 13                  MS. THOMAS:   I think we would just renew our

 14     request to be able to amend our pleadings to allege more

 15     similarities.

 16                  THE COURT:    Based on different works, it sounds

 17     like that is what you're saying, not just the ones presently

 18     alleged?

 19                  MS. THOMAS:   That's correct, Your Honor.

 20                  THE COURT:    And so is there some reason why you

 21     didn't put those in the present complaint?

 22                  MS. THOMAS:   Your Honor, we did not include them

 23     based upon the pleading that we wrote at the time.

 24     Obviously, we wrote it in a different jurisdiction, but, as I

 25     recall, I don't recall exactly why those were not included in



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 7 of 17 Page ID #:766

                                                                                7


   1    the original pleading.      I felt -- I think more than anything

   2    it was because we felt like the other screenplays showed less

   3    similarity to the final work than ours did.         So we did not

   4    include them at the time.

   5                THE COURT:    So you do make some reference, I think,

   6    in your papers that if you were provided with certain

   7    original works, that you could allege other facts.          So I just

   8    want to make sure that what you're saying now is you're not

   9    waiting to get additional work through a discovery process,

 10     but, in fact, have some works now that you could include in

 11     the complaint and you would do so if given leave to amend?

 12                 MS. THOMAS:    That's correct, Your Honor.

 13                 THE COURT:    Okay.   Defendants wish to comment?

 14                 MS. LE MOINE:    Yes, Your Honor.

 15                 So I -- just to really quickly, I'm not sure if I'm

 16     hearing exactly right.      I don't want to put words in

 17     anybody's mouth.     I think these new works, are they draft

 18     screenplays?    If they're draft screenplays that were not

 19     embodied in the finished public product, then amendment to

 20     include any reference to those works would be futile.           As we

 21     argued in our reply and as Judge Wu decided in Silas versus

 22     HBO, the Court's job here is to compare the final published

 23     work, because it is published works that cause harm in a

 24     copyright case.

 25                 So if what we're talking about is an amendment to



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 8 of 17 Page ID #:767

                                                                              8


   1    sort of reach out and look to screenplays that were part of

   2    the process of creating the Pirates of the Caribbean films, I

   3    would say that would be futile because of the law we cited in

   4    Silas.   I believe we cited a chain of other cases.         Courts

   5    regularly reject the notion that you are going to look at

   6    something -- a draft in the process.

   7                I would say if that's the basis to amend, I would

   8    ask that the Court dismiss with prejudice the claims against

   9    the films, because, you know, we have here, you know, he --

 10     we have -- I don't want to rehash everything -- I submit on

 11     your tentative, Your Honor.       We have a list of, you know, 14

 12     pages of similarities in the movies to the screenplay, and I

 13     think not hearing any thing that would be added to that from

 14     the motion picture.

 15                 So I would ask that the Court deny leave to amend

 16     as to the motion pictures.        Thank you, Your Honor.

 17                 THE COURT:    Plaintiffs' counsel, prepared to

 18     respond to the inquiry that defendants have made or is this

 19     something you need to think about in deciding whether you

 20     would amend if given the opportunity?

 21                 MS. THOMAS:    Your Honor, I would like to have the

 22     opportunity to think about that certainly.

 23                 THE COURT:    Okay.    Anything else that either side

 24     wishes to address at this point before the Court rules?

 25                 MS. LE MOINE:    Your Honor, if Your Honor is



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 9 of 17 Page ID #:768

                                                                               9


   1    considering granting leave to amend, and I understand that

   2    counsel wants time to think about it, it might -- I -- I'm

   3    just saying there might be some way short of an entire

   4    additional process of looking at another pleading and another

   5    briefing.    You know, perhaps plaintiff would be given an

   6    opportunity to explain what they would intend to amend to say

   7    in writing.

   8                 THE COURT:   I think the most effective way is if

   9    the Court gives leave to amend, then to have plaintiffs a

 10     chance to amend.     As I said, plaintiffs have to remember the

 11     requirements of Rule 11.      So it would have to be based on

 12     something that the plaintiff has giving the plaintiff a

 13     reason to believe that there is a basis for filing an amended

 14     complaint.    So if I give leave to amend, I would give

 15     plaintiff an opportunity to at least think about that,

 16     otherwise the Court would issue its ruling.

 17                  If there is no amended pleading, then, of course,

 18     that permits the plaintiffs to go forward asking another

 19     Court, a reviewing Court, the Ninth Circuit in this case, to

 20     review the Court's order that would be issued.          So there are

 21     times that plaintiffs, as parties know, take that position.

 22     We've done the best job we can do.        If the trial Court should

 23     rule against the plaintiff, then the plaintiff is in a

 24     position to just move forward asking the reviewing Court to

 25     review the District Court's order.



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 10 of 17 Page ID #:769

                                                                              10


   1                There are other occasions, of course, where

   2     plaintiffs are able to amend.      Sometimes they don't survive

   3     another motion to dismiss; sometimes they do.         But the Court

   4     would be inclined to just rule on the leave to amend, and I'm

   5     going to deem that submitted at this point because I'll be

   6     issuing a written order anyway.

   7                If the Court should give plaintiff an opportunity

   8     to amend, how much how much time is plaintiff requesting?

   9     Apparently, you already have the work.         So there is nothing

  10     that you would do to get information.        You just need to file

  11     an amended pleading.     So how much time?

  12                MS. THOMAS:    Your Honor, I would request 30 days,

  13     please.

  14                THE COURT:    All right.    Okay.    Anything else that

  15     either side wishes to place on the record?

  16                MS. LE MOINE:     I would like to make one last plead

  17     to deny leave to amend, Your Honor.       I think in many of the

  18     cases we've cited including Silas, the Courts deny leave to

  19     amend when you fail to sustain substantial similarities as a

  20     matter of law because it would be futile.        I would ask the

  21     Court to deny that.     We have been involved in this case now

  22     for two years.    So there's been ample opportunity to amend at

  23     any point along the line.      It's been pending since 2017.

  24     This Court or the Colorado court.

  25                So that I -- I appreciate Your Honor's ruling, but



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 11 of 17 Page ID #:770

                                                                              11


   1     I wanted to put my last pitch in for that.

   2                THE COURT:    I appreciate that.     So when you say

   3     you've been involved in the case for two years, I notice our

   4     complaint was filed in 2018.      You were referring to the other

   5     court?

   6                MS. LE MOINE:     Yeah.   I misspoke, Your Honor, it

   7     was November 2017 when the complaint was actually filed, but

   8     it was raised with us several months prior.         So it's been

   9     pending in one court or another since November 2017.          So that

  10     I mean, my point is the -- there have been ample opportunity

  11     to amend this complaint in light of the passage of time.            So

  12     that I -- I would ask the Court to consider that in deciding

  13     whether amendment should be granted.

  14                THE COURT:    All right.    The final comment that I

  15     would make to the plaintiffs since there was another Court

  16     involved at an earlier time in the -- at least the issues

  17     that are being raised that have been pending for a while.

  18     That is something, I think, the plaintiff needs to think

  19     about even if the Court does give you an opportunity to amend

  20     is in thinking of the case as originally filed and any

  21     amendments that might have been made in the other Court or

  22     here as a matter of right, you know, have you just done the

  23     best that you can do as far as the part of the infringement

  24     lawsuit based on the work.

  25                The Court will deem that matter submitted.         The



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 12 of 17 Page ID #:771

                                                                              12


   1     Court's tentative at this point will become part of final

   2     order.   That is, the Court's rulings on the request that it

   3     take judicial notice and the finding that the works are not

   4     substantially similar, and the Court will decide the issue of

   5     leave to amend.

   6                MS. LE MOINE:     Thank you, Your Honor.

   7                MR. TAM:    Thank you, Your Honor.

   8                THE COURT:    Thank you.

   9                MR. TAM:    Your Honor, if you're still on the

  10     record, may we have -- may plaintiff have one more comment?

  11                THE COURT:    Sure.

  12                MR. TAM:    This is Avery Tam speaking.      I just got

  13     involved in the case.     It is my understanding that there is

  14     additional information out there within plaintiffs'

  15     possession that would be good cause for leave to amend.

  16     Additionally, it is also my understanding although the case

  17     has been pending since 2017, there has been no Court that has

  18     said that the complaint was insufficient for any reason.

  19     Until there's a ruling as to that, plaintiff wouldn't know

  20     that leave to amend would be appropriate, but also the

  21     complaint itself was also condensed in part to make it easier

  22     to understand.    There is additional information out there

  23     that is in plaintiffs' possession.

  24                THE COURT:    So when you say additional information,

  25     are you talking about other works?



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 13 of 17 Page ID #:772

                                                                             13


   1                  MR. TAM:   Additional similarities between the works

   2     that are at issue.

   3                  THE COURT:   The works that are in this complaint?

   4                  MR. TAM:   Yes.

   5                  THE COURT:   Well, I think that's exactly what the

   6     Court has already done is to compare the works that are

   7     alleged in this complaint with the screenplay.         So just to

   8     argue additional similarities, that might not be adequate,

   9     but if there are additional works that you did not include in

  10     this complaint for whatever the reasons were.

  11                  MR. TAM:   There are both, Your Honor.

  12                  THE COURT:   You're saying you would like the

  13     opportunity to at least include those, that might be

  14     different.    So what's it -- what's your point?

  15                  MR. TAM:   There are both, Your Honor.     There are

  16     additional works that were also not included in the complaint

  17     that plaintiff can allege in the complaint.         These works were

  18     not before the Court for the purposes of this hearing.

  19                  THE COURT:   And I won't ask you why, but that's

  20     something for you to think with.

  21                  All right.   Anything further comments from either

  22     side?

  23                  MS. LE MOINE:     Not from defendants, Your Honor.

  24                  THE COURT:   Thank you.   That does complete the

  25     matter.



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 14 of 17 Page ID #:773

                                                                             14


   1                MS. LE MOINE:     Thank you.

   2                (Proceedings concluded at 10:30 a.m.)

   3                                  CERTIFICATE

   4     I HEREBY CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

   5     TRANSCRIPT OF THE STENOGRAPHICALLY RECORDED PROCEEDINGS IN

   6     THE ABOVE MATTER.

   7     FEES CHARGED FOR THIS TRANSCRIPT, LESS ANY CIRCUIT FEE

   8     REDUCTION AND/OR DEPOSIT, ARE IN CONFORMANCE WITH THE

   9     REGULATIONS OF THE JUDICIAL CONFERENCE OF THE UNITED STATES.

  10

  11     /s/ Miriam V. Baird                  07/18/2019

  12     MIRIAM V. BAIRD                            DATE
         OFFICIAL REPORTER
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 15 of 17 Page ID #:774

                                                                                                                                     1

                     /                           A                  Avery [2] - 3:7, 12:12          complete [1] - 13:24
                                                                                                    concluded [1] - 14:2
   /s [1] - 14:11                  a.m [1] - 14:2                                 B                 condensed [1] - 12:21
                                   able [4] - 3:13, 5:14, 6:14,                                     conducting [1] - 5:19
                     0              10:2                            Baird [1] - 14:11               CONFERENCE [1] - 14:9
                                   ABOVE [1] - 14:6                 BAIRD [2] - 1:22, 14:12         CONFORMANCE [1] - 14:8
   07/18/2019 [1] - 14:11          access [1] - 6:8                 based [6] - 4:15, 5:12, 6:16,   consider [1] - 11:12
                                   add [1] - 5:12                    6:23, 9:11, 11:24              considering [1] - 9:1
                     1             added [1] - 8:13                 basis [3] - 5:18, 8:7, 9:13     content [1] - 6:3
                                   additional [11] - 5:23, 6:9,     become [1] - 12:1               continue [1] - 3:12
   1 [1] - 3:23                     7:9, 9:4, 12:14, 12:22,         BEHALF [2] - 2:3, 2:11          copyright [1] - 7:24
   1-053 [1] - 1:23                 12:24, 13:1, 13:8, 13:9,        best [2] - 9:22, 11:23          CORRECT [1] - 14:4
   1008 [1] - 3:1                   13:16                           between [2] - 6:5, 13:1         correct [2] - 6:19, 7:12
   101 [1] - 2:7                   additionally [1] - 12:16         book [2] - 3:25, 4:1            counsel [5] - 4:3, 4:14, 4:22,
   10:30 [1] - 14:2                address [4] - 3:17, 4:14,        BOULEVARD [2] - 2:4, 2:7         8:17, 9:2
   11 [3] - 4:19, 5:18, 9:11        4:21, 8:24                      briefing [1] - 9:5              course [2] - 9:17, 10:1
   11893 [1] - 1:22                adequate [1] - 13:8                                              COURT [28] - 1:1, 1:22, 3:11,
   12(b)(6 [3] - 4:6, 5:3, 5:4     al [2] - 3:4                                   C                  4:25, 5:4, 5:17, 5:25, 6:6,
   14 [1] - 8:11                   AL [4] - 1:4, 1:10, 2:3, 2:12                                     6:8, 6:11, 6:16, 6:20, 7:5,
   1465 [1] - 2:7                  Alfred [1] - 3:3                 CA [2] - 2:5, 2:14               7:13, 8:17, 8:23, 9:8,
   19 [2] - 1:19, 3:1              ALFRED [2] - 1:4, 2:3            CALIFORNIA [4] - 1:2, 1:18,      10:14, 11:2, 11:14, 12:8,
                                   allege [8] - 4:16, 4:18, 5:20,    1:23, 3:1                       12:11, 12:24, 13:3, 13:5,
                     2              5:23, 6:4, 6:14, 7:7, 13:17     Caribbean [2] - 3:25, 8:2        13:12, 13:19, 13:24
                                   alleged [6] - 4:2, 4:8, 4:17,    case [8] - 4:7, 7:24, 9:19,     Court [34] - 3:15, 3:21, 3:22,
   2017 [4] - 10:23, 11:7, 11:9,    5:5, 6:18, 13:7                  10:21, 11:3, 11:20, 12:13,      4:5, 4:8, 4:11, 4:13, 5:1,
    12:17                          alleging [1] - 6:9                12:16                           5:6, 5:7, 5:9, 5:20, 8:8,
   2018 [1] - 11:4                                                  cases [2] - 8:4, 10:18           8:15, 8:24, 9:9, 9:16, 9:19,
                                   allowed [1] - 5:23
   2019 [2] - 1:19, 3:1                                             CCRA [1] - 1:22                  9:22, 9:24, 10:3, 10:7,
                                   amend [28] - 4:14, 4:17, 5:11,
                                    5:17, 5:21, 5:24, 6:9, 6:14,    CENTRAL [1] - 1:2                10:21, 10:24, 11:12, 11:15,
                     3              7:11, 8:7, 8:15, 8:20, 9:1,     certain [2] - 3:22, 7:6          11:19, 11:21, 11:25, 12:4,
                                    9:6, 9:9, 9:10, 9:14, 10:2,     certainly [1] - 8:22             12:17, 13:6, 13:18
   30 [1] - 10:12                                                   CERTIFICATE [1] - 14:3          court [3] - 10:24, 11:5, 11:9
                                    10:4, 10:8, 10:17, 10:19,
   305 [1] - 2:5                                                    CERTIFY [1] - 14:4              Court's [6] - 5:9, 7:22, 9:20,
                                    10:22, 11:11, 11:19, 12:5,
   355 [1] - 2:13                                                   chain [1] - 8:4                  9:25, 12:1, 12:2
                                    12:15, 12:20
   35TH [1] - 2:13                                                  chance [1] - 9:10               Courts [1] - 10:18
                                   amended [4] - 5:19, 9:13,
                                    9:17, 10:11                     CHARGED [1] - 14:7              courts [1] - 8:4
                     4             amendment [3] - 7:19, 7:25,      Circuit [1] - 9:19              creating [1] - 8:2
                                    11:13                           CIRCUIT [1] - 14:7              CSR [1] - 1:22
   411 [1] - 1:23
                                   amendments [1] - 11:21           cited [3] - 8:3, 8:4, 10:18     CV18-08074-CBM [1] - 3:3
   428 [1] - 2:4
                                   ample [2] - 10:22, 11:10         claims [1] - 8:8

                     5
                                   ANA [2] - 1:23, 3:1              CLERK [1] - 3:3                               D
                                   AND [2] - 2:11, 14:4             client [1] - 6:3
                                   AND/OR [1] - 14:8                CO [1] - 2:8                    DATE [1] - 14:12
   5 [1] - 3:23
                                   ANDREW [1] - 1:3                 colleague [1] - 3:9             days [1] - 10:12
                                   Angeles [1] - 3:13               Colorado [1] - 10:24            decide [1] - 12:4
                     7             ANGELES [2] - 1:18, 2:14         COLORADO [1] - 2:8              decided [1] - 7:21
   7 [1] - 3:23                    ANY [1] - 14:7                   comment [4] - 4:4, 7:13,        deciding [2] - 8:19, 11:12
                                   anyway [1] - 10:6                 11:14, 12:10                   deem [2] - 10:5, 11:25
                                   appreciate [2] - 10:25, 11:2     comments [1] - 13:21            DEFENDANT [1] - 2:11
                     8                                                                              defendant [1] - 3:6
                                   appropriate [1] - 12:20          COMPANY [2] - 1:10, 2:12
   80909 [1] - 2:8                 ARE [1] - 14:8                   Company [1] - 3:4               defendant's [1] - 3:15
                                   argue [1] - 13:8                 compare [2] - 7:22, 13:6        Defendants [2] - 1:12, 3:21
                     9             argued [1] - 7:21                comparing [1] - 5:6             defendants [3] - 7:13, 8:18,
                                   argument [1] - 3:20              comparison [1] - 4:9             13:23
   90071 [1] - 2:14                ARTHUR [2] - 1:4, 2:3            complaint [20] - 4:2, 4:8,      denied [1] - 3:23
   91754 [1] - 2:5                 Arthur [1] - 3:3                  4:17, 5:6, 5:13, 5:19, 6:6,    deny [4] - 8:15, 10:17, 10:18,
   92701 [1] - 1:23                ATLANTIC [1] - 2:4                6:21, 7:11, 9:14, 11:4,         10:21
                                   AVENUE [1] - 2:13                 11:7, 11:11, 12:18, 12:21,     DEPOSIT [1] - 14:8
                                   AVERY [1] - 2:3                   13:3, 13:7, 13:10, 13:16,      different [4] - 5:14, 6:16,
                                                                     13:17                           6:24, 13:14




                                      UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 16 of 17 Page ID #:775

                                                                                                                                           2

   difficult [1] - 4:24              granted [1] - 11:13               JUDGE [1] - 1:3                   MOINE [9] - 2:12, 3:5, 7:14,
   discovery [2] - 5:20, 7:9         granting [1] - 9:1                Judge [2] - 3:11, 7:21             8:25, 10:16, 11:6, 12:6,
   dismiss [3] - 3:15, 8:8, 10:3     grants [2] - 3:22, 4:11           JUDICIAL [1] - 14:9                13:23, 14:1
   DISNEY [2] - 1:10, 2:12           GUILFORD [1] - 1:3                judicial [4] - 3:21, 3:24, 5:2,   MONDAY [2] - 1:19, 3:1
   Disney [1] - 3:4                                                      12:3                            MONTEREY [1] - 2:5
   dissimilarities [1] - 6:4                        H                  jurisdiction [1] - 6:24           months [1] - 11:8
   DISTRICT [3] - 1:1, 1:2, 1:22                                                                         most [1] - 9:8
   District [1] - 9:25               harm [1] - 7:23                                  K                  motion [8] - 3:15, 3:17, 4:7,
   done [3] - 9:22, 11:22, 13:6      HBO [1] - 7:22                                                       4:11, 5:7, 8:14, 8:16, 10:3
   draft [3] - 7:17, 7:18, 8:6       hear [2] - 4:24, 5:14             Kingdom [1] - 4:1                 MOTION [1] - 1:17
                                     HEARING [1] - 1:17                                                  mouth [1] - 7:17
                  E                  hearing [4] - 3:14, 7:16, 8:13,                   L                 move [1] - 9:24
                                      13:18                                                              Movie [1] - 4:1
   easier [1] - 12:21                help [1] - 3:19                   LACV-18-08074-CBM [1] -           movies [1] - 8:12
   effective [1] - 9:8               helpful [1] - 4:21                  1:8                             MR [12] - 3:7, 3:8, 4:23, 5:3,
   either [3] - 8:23, 10:15, 13:21   HEREBY [1] - 14:4                 last [2] - 10:16, 11:1             5:16, 12:7, 12:9, 12:12,
   ELIZABETH [1] - 2:6               HO [1] - 2:3                      LAW [1] - 2:3                      13:1, 13:4, 13:11, 13:15
   Elizabeth [1] - 3:10              Honor [25] - 4:23, 5:3, 5:16,     law [5] - 4:6, 4:10, 5:8, 8:3,    MS [19] - 3:5, 3:10, 5:22, 6:1,
   embodied [1] - 7:19                5:22, 6:1, 6:7, 6:10, 6:19,        10:20                            6:7, 6:10, 6:13, 6:19, 6:22,
   entire [1] - 9:3                   6:22, 7:12, 7:14, 8:11,          lawsuit [1] - 11:24                7:12, 7:14, 8:21, 8:25,
   et [2] - 3:3, 3:4                  8:16, 8:21, 8:25, 10:12,         LE [9] - 2:12, 3:5, 7:14, 8:25,    10:12, 10:16, 11:6, 12:6,
   ET [4] - 1:4, 1:10, 2:3, 2:12      10:17, 11:6, 12:6, 12:7,           10:16, 11:6, 12:6, 13:23,        13:23, 14:1
   exactly [3] - 6:25, 7:16, 13:5     12:9, 13:11, 13:15, 13:23          14:1                            MUNGER [1] - 2:11
   example [1] - 5:25                Honor's [1] - 10:25               least [4] - 4:2, 9:15, 11:16,     Munger [2] - 3:5, 3:9
   excerpts [1] - 3:25               HONORABLE [1] - 1:3                 13:13                           MVB11893@aol.com [1] -
   explain [1] - 9:6                                                   leave [15] - 4:13, 4:16, 5:11,     1:24
   extrinsic [1] - 4:10                              I                   5:17, 7:11, 8:15, 9:1, 9:9,
                                                                         9:14, 10:4, 10:17, 10:18,
                                                                         12:5, 12:15, 12:20
                                                                                                                        N
                                     II [1] - 1:4
                  F                  important [1] - 3:14              Lee [1] - 3:3                     need [2] - 8:19, 10:10
   facing [1] - 5:18                 IN [4] - 2:3, 2:11, 14:5, 14:8    LEE [2] - 1:4, 2:3                needs [1] - 11:18
   fact [2] - 6:9, 7:10              inclined [1] - 10:4               LeMoine [1] - 3:5                 new [1] - 7:17
   facts [1] - 7:7                   include [6] - 6:22, 7:4, 7:10,    LESS [1] - 14:7                   Ninth [1] - 9:19
   fail [1] - 10:19                    7:20, 13:9, 13:13               less [1] - 7:2                    NORTH [1] - 2:7
   far [1] - 11:23                   included [2] - 6:25, 13:16        light [1] - 11:11                 noted [1] - 6:3
   FEBRUARY [2] - 1:19, 3:1          including [1] - 10:18             line [1] - 10:23                  nothing [1] - 10:9
   FEE [1] - 14:7                    information [4] - 10:10,          list [1] - 8:11                   notice [5] - 3:21, 3:25, 5:2,
   FEES [1] - 14:7                     12:14, 12:22, 12:24             LLP [1] - 2:11                     11:3, 12:3
   felt [2] - 7:1, 7:2               infringement [1] - 11:23          look [2] - 8:1, 8:5               notion [1] - 8:5
   few [1] - 3:16                    infringing [1] - 4:18             looking [1] - 9:4                 November [2] - 11:7, 11:9
   file [1] - 10:10                  inquiry [3] - 5:8, 6:12, 8:18     Los [1] - 3:13                    Numbers [1] - 3:23
   filed [3] - 11:4, 11:7, 11:20     insufficient [1] - 12:18          LOS [2] - 1:18, 2:14
   filing [1] - 9:13                 intend [1] - 9:6                                                                   O
   films [3] - 6:4, 8:2, 8:9         involved [4] - 10:21, 11:3,                      M
   final [4] - 7:3, 7:22, 11:14,       11:16, 12:13                                                      obviously [1] - 6:24
                                     IS [1] - 14:4                     Magic [1] - 4:1                   occasions [1] - 10:1
     12:1
                                     issue [3] - 9:16, 12:4, 13:2      Marshall [1] - 3:11               OF [8] - 1:2, 1:16, 2:3, 2:3,
   findings [2] - 4:5, 4:20
                                     issued [1] - 9:20                 MATTER [1] - 14:6                  2:11, 14:5, 14:9
   finished [1] - 7:19
                                     issues [2] - 4:20, 11:16          matter [9] - 3:13, 3:15, 4:5,     OFFICE [1] - 2:3
   first [2] - 3:18, 4:22
                                     issuing [1] - 10:6                 4:10, 5:8, 10:20, 11:22,         OFFICIAL [2] - 1:22, 14:12
   FLOOR [1] - 2:13
                                     item [1] - 3:23                    11:25, 13:25                     OLSON [1] - 2:11
   FOR [1] - 14:7
                                     items [1] - 3:22                  matters [1] - 5:1                 one [4] - 4:10, 10:16, 11:9,
   FOREGOING [1] - 14:4
                                     itself [1] - 12:21                mean [1] - 11:10                   12:10
   forward [3] - 3:14, 9:18, 9:24
                                                                       MELINDA [1] - 2:12                ones [1] - 6:17
   FOURTH [1] - 1:23
                                                                       Melinda [1] - 3:5                 opinion [1] - 5:14
   futile [3] - 7:20, 8:3, 10:20                    J
                                                                       might [6] - 4:3, 9:2, 9:3,        opportunity [12] - 3:17, 5:21,
                                     JAMES [1] - 2:3                    11:21, 13:8, 13:13                5:24, 8:20, 8:22, 9:6, 9:15,
                  G                  job [2] - 7:22, 9:22              MIRIAM [2] - 1:22, 14:12           10:7, 10:22, 11:10, 11:19,
   given [3] - 7:11, 8:20, 9:5       JORDAN [1] - 2:12                 Miriam [1] - 14:11                 13:13
   GRAND [1] - 2:13                  Jordan [1] - 3:8                  misspoke [1] - 11:6               order [4] - 9:20, 9:25, 10:6,




                                        UNITED STATES DISTRICT COURT
Case 2:18-cv-08074-CBM-AS Document 97 Filed 07/18/19 Page 17 of 17 Page ID #:776

                                                                                                                                            3

    12:2                               published [2] - 7:22, 7:23        short [1] - 9:3                      6:19, 6:22, 7:12, 8:21,
   original [3] - 6:3, 7:1, 7:7        purposes [2] - 5:6, 13:18         showed [1] - 7:2                     10:12
   originally [1] - 11:20              put [4] - 6:12, 6:21, 7:16,       side [3] - 8:23, 10:15, 13:22      Thomas [1] - 3:10
   otherwise [1] - 9:16                 11:1                             sides [1] - 3:16                   today [1] - 3:13
                                                                         Silas [3] - 7:21, 8:4, 10:18       TOLLES [1] - 2:11
                   P                                 Q                   similar [4] - 4:6, 4:9, 5:8,       Tolles [2] - 3:5, 3:9
                                                                          12:4                              TRANSCRIPT [3] - 1:16,
   pages [1] - 8:12                    questions [1] - 3:16              similarities [7] - 5:23, 6:4,        14:5, 14:7
   papers [1] - 7:6                    quickly [1] - 7:15                 6:15, 8:12, 10:19, 13:1,          trial [1] - 9:22
   PARK [1] - 2:5                                                         13:8                              TRUE [1] - 14:4
   part [5] - 4:25, 8:1, 11:23,                       R                  similarity [1] - 7:3               two [3] - 6:5, 10:22, 11:3
    12:1, 12:21                                                          six [1] - 3:24
   participating [1] - 3:12            raised [2] - 11:8, 11:17
                                       reach [1] - 8:1
                                                                         sometimes [2] - 10:2, 10:3                        U
   parties [3] - 3:19, 4:21, 9:21                                        sort [1] - 8:1
   passage [1] - 11:11                 really [1] - 7:15                 sounds [1] - 6:16                  U.S [1] - 1:22
   pending [4] - 10:23, 11:9,          reason [3] - 6:20, 9:13, 12:18    SOUTH [2] - 2:4, 2:13              ultimate [1] - 5:10
    11:17, 12:17                       reasons [1] - 13:10               speaking [1] - 12:12               under [1] - 4:10
   perhaps [1] - 9:5                   record [3] - 6:12, 10:15,         SPRINGS [1] - 2:8                  UNION [1] - 2:7
   permits [1] - 9:18                   12:10                            state [1] - 3:18                   UNITED [2] - 1:1, 14:9
   picture [1] - 8:14                  RECORDED [1] - 14:5               STATES [2] - 1:1, 14:9
   pictures [1] - 8:16                 REDUCTION [1] - 14:8              STENOGRAPHICALLY [1] -                            V
   Pirate [1] - 3:25                   reference [2] - 7:5, 7:20          14:5
   Pirates [1] - 8:2                   referring [1] - 11:4              still [1] - 12:9                   versus [1] - 7:21
   pitch [1] - 11:1                    regularly [1] - 8:5               STREET [1] - 1:23                  violating [1] - 4:19
   place [1] - 10:15                   REGULATIONS [1] - 14:9            submit [1] - 8:10                  vs [1] - 3:4
   PLAINTIFF [1] - 2:3                 rehash [1] - 8:10                 submitted [2] - 10:5, 11:25        Vs [1] - 1:8
   plaintiff [14] - 3:7, 5:10, 9:5,    reject [1] - 8:5                  substantial [1] - 10:19
    9:12, 9:15, 9:23, 10:7,            remember [1] - 9:10               substantially [4] - 4:6, 4:9,                    W
    10:8, 11:18, 12:10, 12:19,         remotely [1] - 3:12                5:8, 12:4
    13:17                              renew [1] - 6:13                                                     waiting [1] - 7:9
                                                                         SUITE [3] - 1:23, 2:5, 2:7
   plaintiffs [8] - 3:10, 4:13, 9:9,   repeat [1] - 4:23                                                    Walt [1] - 3:4
                                                                         support [2] - 4:16, 5:14
    9:10, 9:18, 9:21, 10:2,            reply [1] - 7:21                                                     WALT [2] - 1:10, 2:12
                                                                         survive [1] - 10:2
    11:15                              REPORTER [2] - 1:22, 14:12                                           wants [1] - 9:2
                                                                         sustain [1] - 10:19
   Plaintiffs [1] - 1:6                REPORTER'S [1] - 1:16                                                WEST [1] - 1:23
   plaintiffs' [6] - 4:3, 4:14,        request [6] - 3:21, 3:22, 3:23,                                      wish [2] - 6:11, 7:13
                                                                                        T                   wishes [2] - 8:24, 10:15
    4:22, 8:17, 12:14, 12:23            6:14, 10:12, 12:2
   plead [1] - 10:16                   requesting [1] - 10:8             Tam [2] - 3:7, 12:12               WITH [1] - 14:8
   pleading [5] - 6:23, 7:1, 9:4,      requirements [1] - 9:11           TAM [13] - 2:3, 2:3, 3:7, 4:23,    words [1] - 7:16
    9:17, 10:11                        respond [1] - 8:18                  5:3, 5:16, 12:7, 12:9,           works [17] - 4:6, 4:8, 5:5,
   pleadings [1] - 6:14                response [1] - 6:12                 12:12, 13:1, 13:4, 13:11,         6:16, 7:7, 7:10, 7:17, 7:20,
   point [8] - 4:15, 5:4, 8:24,        review [2] - 9:20, 9:25             13:15                             7:23, 12:3, 12:25, 13:1,
    10:5, 10:23, 11:10, 12:1,          reviewing [2] - 9:19, 9:24        tentative [9] - 3:17, 3:18, 4:7,    13:3, 13:6, 13:9, 13:16,
    13:14                              Rule [3] - 4:19, 5:18, 9:11         4:20, 4:24, 4:25, 5:5, 8:11,      13:17
   portion [1] - 4:23                  rule [2] - 9:23, 10:4               12:1                             writing [1] - 9:7
   position [2] - 9:21, 9:24           rules [1] - 8:24                  terms [1] - 3:19                   written [2] - 6:2, 10:6
   possession [2] - 12:15,             ruling [6] - 4:25, 5:10, 5:14,    test [1] - 4:10                    wrote [2] - 6:23, 6:24
    12:23                               9:16, 10:25, 12:19               THAT [1] - 14:4                    Wu [1] - 7:21
   prejudice [2] - 4:12, 8:8           rulings [2] - 3:18, 12:2          THE [37] - 1:10, 2:3, 2:11,
   prepared [1] - 8:17                                                     2:12, 3:3, 3:11, 4:25, 5:4,                     Y
   present [2] - 6:6, 6:21                            S                    5:17, 5:25, 6:6, 6:8, 6:11,
                                                                                                            years [2] - 10:22, 11:3
   presently [1] - 6:17                                                    6:16, 6:20, 7:5, 7:13, 8:17,
   PRESIDING [1] - 1:3                 SANTA [2] - 1:23, 3:1               8:23, 9:8, 10:14, 11:2,          YUAN [1] - 2:3
   proceedings [1] - 14:2              screenplay [3] - 4:18, 8:12,        11:14, 12:8, 12:11, 12:24,
   PROCEEDINGS [2] - 1:16,              13:7                               13:3, 13:5, 13:12, 13:19,
    14:5                               screenplays [5] - 6:2, 7:2,         13:24, 14:4, 14:5, 14:6,
   process [4] - 7:9, 8:2, 8:6,         7:18, 8:1                          14:8, 14:9
    9:4                                see [1] - 4:2                     thinking [1] - 11:20
   product [1] - 7:19                  SEGALL [2] - 2:12, 3:8            THIS [1] - 14:7
   provided [1] - 7:6                  Segall [1] - 3:8                  THOMAS [12] - 2:6, 3:10,
   public [1] - 7:19                   several [1] - 11:8                  5:22, 6:1, 6:7, 6:10, 6:13,




                                          UNITED STATES DISTRICT COURT
